DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 4/21/2022, in which claims 1, 3, 8, 10, 15, and 17 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol et al (US 2012/0197972 A1), in view of Kristjansson (US 2015/0019991 A1). 
As per claim 1, Tukol et al (US 2012/0197972 A1) discloses,
A system for providing a uniform access interface to access device data (para.[0044]; “configuring and customizing a specific-purpose local client having a windows-based embedded image using extensible markup language (XML) configuration”, where window-based embedded image is interpreted as “uniform access interface”)., 
comprising: a client device; and program instructions stored in memory and executable by the client device that, when executed, direct the client device to: access a schema file comprising a definition of a plurality of keypaths (para.[0084]; “configuration file may be an extensible markup language (XML) configuration file or any other suitable files” and para.[0088]; “ allows the configuration file to be accessed by more than one client device”). 
wherein the keypaths are defined in the schema file in association with a plurality of methods (para.[0088]; “creating a configuration file, in accordance with various aspects of the subject technology. Method S300a may comprise capturing client settings of a client device 102 (S302a) and creating a configuration file based on the captured client settings (S304a)” 
a first portion of the keypaths correspond to one of a plurality of device settings, and a second portion of the keypaths correspond to remote data retrieved through a remote service application programming interface (para.[0084]; “configuration file may comprise some or all of the following types of settings: 1) remote desktop connections settings, 2) device settings, 3) operating system (OS) settings, and 4) common settings”).
identify a first function invoked using a first one of the keypaths in the first portion to read or write a corresponding one of the device settings (para.[0092]; “applying a configuration file, in accordance with various aspects of the subject technology. Method S300d may comprise applying settings based on a configuration file …….Tags from the configuration file may be read and the appropriate application programming interfaces (APIs) may be used to apply most of the settings contained in the configuration file”).
in response to the first function being invoked, execute a portion of the methods corresponding to the first one of the keypaths in the schema file that interacts with the corresponding one of the device settings, and return a result to a requesting process (para.[0092]; “Tags from the configuration file may be read and the appropriate application programming interfaces (APIs) may be used to apply most of the settings contained in the configuration file”).
identify a second function invoked using a second one of the keypaths in the second portion to read or write data using the remote service application programming interface (para.[0084]; “configuration file may comprise some or all of the following types of settings: 1) remote desktop connections settings, 2) device settings, 3) operating system (OS) settings, and 4) common settings. The remote desktop connections settings, which may also be referred to as connections tags”). 
and -2-in response to the second function being invoked, execute a portion of the methods corresponding to the second one of the keypaths in the schema file that invokes a service call through the remote service application programming interface, and return a result to a requesting process (“para.[0092]; “Tags from the configuration file may be read and the appropriate application programming interfaces (APIs) may be used to apply most of the settings contained in the configuration file”).
	Tukol does not specifically disclose match a keypath as a parameter of the first function to a first one of the keypaths in the first portion based at least in part on the keypath and the first one of the keypaths having a longest common prefix of at least one whole segment.
	However, Kristjansson (US 2015/0019991 A1) in an analogous art discloses,
match a keypath as a parameter of the first function to a first one of the keypaths in the first portion based at least in part on the keypath and the first one of the keypaths having a longest common prefix of at least one whole segment (para.[0155]; “tagpath and keypath statements includes a prefix in the form of a prefix "config" pointing to the module with name "config" …..The prefix uniquely identifies a portion of the data model“ and para.[0164]; “ if the user has navigated to that particular part of the data model via a matching view tag. This is achieved by using a keypath or a tagpath to identify a portion of the data model and by registering a custom user interface widget for the key that would be used for selecting a user interface widget for rendering the said data model portion”, thus where using  prefix included in keypath for selection of data model for rendering a widget on the user interface is “match a keypath as a parameter” as claimed.)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration information of network device of the system of Kristjansson into configuration management of the system of Tukol to facilitate the process related to monitoring, configuration, and testing, of network devices and network services such that the process efficiently can be tailored to suit needs/requirements (see Kristjansson para.[0011]).
 
Claim 8 is a method claim corresponding to system claim 1 respectively, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 15 is a non-transitory computer-readable medium claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

7.	Claims 2 – 7, 9 – 14, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol et al (US 2012/0197972 A1), in view of Kristjansson (US 2015/0019991 A1), and further in view of Halim (US 2021/0141648 A1).
As per claim 2, the rejection of claim 1 is incorporated, Tukol et al (US 2012/0197972 A1) and Kristjansson (US 2015/0019991 A1) does not disclose 
wherein: the schema file is at least one configurable schema file; and the at least one configurable schema file is generated by a schema manager instance.
 	However,  Halim (US 2021/0141648 A1) in an analogous art disclose,
wherein: the schema file is at least one configurable schema file; and the at least one configurable schema file is generated by a schema manager instance (para.[0015]; “requestor engine 112 requests setting information (e.g., via the configuration manager data structure 108 of the service device 100) and the configuration generator engine 114 generates a configuration file from the setting information”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol and configuration information of network device of the system of Kristjansson to provide a centralize management instance for controlling configuration information

As per claim 3, the rejection of claim 2 is incorporated, Halim (US 2021/0141648 A1) further disclose wherein the device setting defined in the at least one configurable schema is retrieved and returned by: invoking the portion of the methods as identified in a corresponding keypath node with at least one specified option identified in the at least one configurable schema file (para.[0014]; “retrieval of settings information (e.g., configuration files and resources) may happen in parallel or sequentially and processed in the order as configured in the settings file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to allow system to automatically perform specific course of action when require condition is met.

As per claim 4, the rejection of claim 2 is incorporated and further Halim (US 2021/0141648 A1) disclose
wherein the schema manager instance is configured to: determine a sequence of execution of the portion of the methods corresponding to the one of the keypaths; or defer execution of at least one of the methods in the portion until a predetermined condition is met (para.[0018]; “the final settings configurations file is built based on a sequence of pointers to configuration resources (e.g., via a configuration manager data structure in the form of a linked list)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol to allow system to automatically perform specific course of action when require condition is met.

 As per claim 5, the rejection of claim 1 is incorporated, Tukol et al (US 2012/0197972 A1) and Kristjansson (US 2015/0019991 A1) does not disclose wherein the service call of the uniform access interface is invoked to read, write, or observe the device setting from a data store residing in memory.
	However,  Halim (US 2021/0141648 A1) in an analogous art disclose,
wherein the service call of the uniform access interface is invoked to read, write, or observe the device setting from a data store residing in memory (para.[0014]; “Access to the configuration manager data structure 108 may be …. may be indirect access via function calls of the configuration manager data structure 108, such as through an application programming interface (API)” and para.[0026]; “memory resource 330 may also store data, such as the configuration manager data structure”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol and configuration information of network device of the system of Kristjansson to provide device settings that allow flexibility and mobility of setting  to follow devices and users around the network.

As per claim 6, the rejection of claim 5 is incorporated and further Halim (US 2021/0141648 A1) discloses,
wherein the data store comprises at least one of: a database, a flat file database, an operating system keychain, and a network data storage service located remotely from the client device (para.[0105]; “configuration file may be retrieved from a repository server where the configuration file is stored. In one aspect, a repository server may be any server, a client, any computing device, a database, or any storage device”).

As per claim 7, the rejection of claim 1 is incorporated, Tukol et al (US 2012/0197972 A1) and Kristjansson (US 2015/0019991 A1) does not disclose wherein individual ones of the plurality of keypaths comprise a plurality of alphanumeric segments separated by a predefined value.
	However,  Halim (US 2021/0141648 A1) in an analogous art disclose,
wherein individual ones of the plurality of keypaths comprise a plurality of alphanumeric segments separated by a predefined value (para.[0012]; “a priority identifier may be a value, character, symbol, or the like that represents a level of
priority and a category identifier may be a value, character, symbol, or the like that represents a group of settings”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate configuration manager data structure of the system of Halim into configuration management of the system of Tukol and configuration information of network device of the system of Kristjansson to provide device settings that allow flexibility and mobility of setting  to follow devices and users around the network.

Claims 9 – 10 and 11 - 14 are method claim corresponding to system claims 2 – 3 and 4 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 – 3 and 4 – 7 respectively above.

Claims 16 and 18 - 20 are non-transitory computer-readable medium claim corresponding to system claims 2 and 5 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims  2 and 5 – 7 respectively above.

As per claim 17, the rejection of claim 16 is incorporated, Halim (US 2021/0141648 A1) further disclose wherein: the device setting defined in the at least one configurable schema is retrieved and returned by: invoking the portion of the methods as identified in a corresponding keypath node with at least one specified option identified in the at least one configurable schema file (para.[0014]; “retrieval of settings information (e.g., configuration files and resources) may happen in parallel or sequentially and processed in the order as configured in the settings file”).
and the schema manager instance is configured to: determine a sequence of execution of the portion of the methods corresponding to the one of the keypaths; or defer execution of at least one of the methods in the portion until a predetermined condition is met (para.[0018]; “the final settings configurations file is built based on a sequence of pointers to configuration resources (e.g., via a configuration manager data structure in the form of a linked list)”).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Hardware equipment control method and device, CN 105912330 B authors: Weifeng et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/7/2022